internal_revenue_service national_office technical_advice_memorandum march tam-102647-04 cc ita br4 number release date third party contact none index uil no case-mis no -------------------------- --------------------------------------------- ------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ----------------------------------------- ---------------------------- ----------------------------------------- --------------------------------------- ---------------- -------------- ----------------------- ---------------------------- date ------------------------------------ xcorp ------------------------------------------------------ holding ------------------------------------ ----------------------------------------------------- sub date dollar_figurea dollar_figureb dollar_figurec dd dollar_figuree ff year ------------------------------ ------------------ -- ------------------ -- ------------------ ----- ------------ -- ------------ ---- ---- ------- ---- ------------ dollar_figureg ---- hh sub ------------------------------------ ------------------------------------------------------ dollar_figurei jj kk dollar_figurel dollar_figurem date buyer ---- ------------------ -------- -------- ---- ------------ ----------------- --------------------- ----------------------------------- ------------------------------------- dollar_figuren ------------- -- ----------------- ---------------------------- ---------------------- ------------------ ---------------------- tam-102647-04 date p district state q date rr ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ------------------------------------------- ---------------------- ------------------------------------ ------------------------------------ ------------------ date date date date ------- ------- ------- ------- ------- ------- ------- --------------- --------------- year year year year year year year dollar_figuret dollar_figuret issue are amounts received pursuant to a settlement with buyer ordinary_income as originally reported on taxpayer’s consolidated tax returns or are they treated as nontaxable reductions to taxpayer’s basis in the shares of holding ---------------- --------------- ---------------- --------------- --------------- --------------- --------------- ---- -------- dollar_figuret- dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez a percent b percent conclusion the amounts received pursuant to a settlement with buyer are ordinary_income as originally reported on taxpayer’s consolidated tax returns facts the sale on date taxpayer entered into an agreement with xcorp to purchase all of the stock of holding the holding_company for sub taxpayer agreed to pay dollar_figurea for the stock consisting of i dollar_figureb in cash ii dollar_figurec in taxpayer common_stock and iii warrants to purchase dd shares of taxpayer common_stock at an exercise price of dollar_figuree per share for a term of ff years after the closing date of the sale transaction the sale closed on date tam-102647-04 on its tax_return for year taxpayer treated the acquisition of the stock of holding as a taxable stock acquisition taxpayer made no election under sec_338 of the internal_revenue_code to treat the stock acquisition as an asset acquisition accordingly the purchase_price for the stock was reflected as taxpayer’s basis in the holding stock in addition the stock purchase agreement allocated dollar_figureg to certain covenants not to compete contained in the agreement the amount allocable to xcorp’s covenant_not_to_compete for administration services was capitalized and amortized by taxpayer over hh years sub had four principal business lines mutual_fund administration institutional trust and custody services institutional asset management and private client services sub’s mutual_fund business ------------------------------------------------------------------------- included the provision of administration and custody services to mutual funds this business was operated through a subsidiary known as sub a significant part of the value of the holding stock acquired by taxpayer was attributable to the continuing stream of revenue generated by sub through the provision of administrative and custody services to mutual funds most of sub 2’s business consisted of providing such services to mutual funds created advised or sponsored by xcorp sub 2’s compensation_for providing administration and custody services to mutual funds including the xcorp-sponsored funds was based on the amount of assets in the mutual funds serviced as of mid-year sub administered approximately dollar_figurei in assets in the xcorp mutual funds a mutual_fund is a type of investment_company typically organized as a corporation which is required to have an independent board_of directors and a separate investment_advisor the board_of directors of the mutual_fund has the exclusive authority to make decisions respecting the fund including the retention of an investment_advisor fund administrator and custodian while the independent directors of each xcorp mutual_fund determined which firm to retain to provide administrative and custodial services as the funds’ sponsor xcorp had been recommending sub to provide those services sub had satisfactorily performed such services to the funds on a regular basis for years all of the administrative and custody services provided by sub to the xcorp mutual funds were provided pursuant to contracts with each fund since the sale of sub meant that it was no longer an affiliate of xcorp taxpayer sought and received contractual protection against the risk or possibility of xcorp or any of its affiliates either ceasing to recommend sub as the provider of administrative or custodial services to the mutual funds sponsored by xcorp or offering such services to the funds in competition with taxpayer and sub to this end the stock purchase agreement executed administration services include the maintenance of books_and_records and the preparation and filing of financial statements regulatory reports and tax returns they may also include performing legal and compliance services and providing corporate secretary and treasury functions custody services generally involve the determination and collection of income on securities safekeeping of securities and other similar activities tam-102647-04 by xcorp and taxpayer had certain restrictive and affirmative covenants designed to ensure that the relationships between sub xcorp and the xcorp mutual funds continued as if no sale had occurred the stock purchase agreement and a subsequent letter agreement modifying and supplementing the terms of this agreement provided among other things that a for a period of jj years neither xcorp nor any of its affiliates would compete with sub in the provision of administrative and custody services to existing and any new xcorp mutual funds created during the jj-year period b for a period of jj years xcorp and its affiliates would recommend to the board_of directors of all existing and any new xcorp mutual funds that sub provide administration and custody services to the funds c xcorp would use all reasonable efforts to maintain in effect all material contractual and business relationships between xcorp’s affiliates and sub d for a period of jj years xcorp would recommend taxpayer’s nominee for election to the board_of directors of each xcorp mutual_fund and e for a period of kk years neither xcorp nor any of its affiliates would solicit for employment any employee of sub the stock purchase agreement also provided for indemnification and remedies xcorp expressly acknowledged that money damages would be an inadequate remedy in the event of any breach of its covenants in the agreement accordingly without prejudice to the rights of taxpayer to seek indemnification or other remedies xcorp agreed that it and its affiliates would not contest injunctive or other equitable relief in any proceeding that taxpayer might bring to enforce any covenant as far as indemnification xcorp was required to indemnify taxpayer for any losses_incurred by taxpayer arising from a any inaccuracy in a representation or warranty made by xcorp b any claim arising out of any_action or omission to act occurring prior to the closing date or c any litigation pending against xcorp or any of its subsidiaries on the closing date other than for certain specified claims taxpayer was not entitled to indemnification for any breach by xcorp except to the extent the indemnification would exceed dollar_figurel with the total tam-102647-04 indemnification capped at dollar_figurem any claim for indemnification by taxpayer and sub required written notice and commencement within months after the closing date according to the stock purchase agreement any indemnification payments were to be treated for tax purposes as adjustments to the purchase_price of the holding stock acquired by taxpayer on date after taxpayer signed the stock purchase agreement but before the date closing xcorp and buyer entered into a contract for the sale purchase of xcorp’s ---------- --------------------------------------------mutual fund advisory business for approximately dollar_figuren the assets purchased included the remaining parts of xcorp’s business involving the creation and management of mutual funds that were the subject of the restrictive and affirmative covenants in the stock purchase agreement between taxpayer and xcorp as part of the purchase buyer expressly assumed xcorp’s obligations to taxpayer under the stock purchase agreement taxpayer asserts that representatives of buyer and the respective parent companies of both buyer and xcorp repeatedly assured taxpayer that buyer was fully bound by the restrictive and affirmative covenants of the agreement between xcorp and taxpayer and that buyer would live up to the terms of that agreement however shortly after the latter sale closed buyer allegedly engaged in a multi-step scheme to ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------shift assets away from the xcorp funds administered by sub litigation on date taxpayer filed a complaint in the united_states district_court for the p district of state q against buyer in the complaint taxpayer asserted that buyer breached xcorp’s obligations under the stock purchase agreement that had been assumed by buyer the particular conduct cited by taxpayer included instances in which buyer created new mutual funds that were virtual clones of and deceptively similar to existing xcorp funds initiated mergers of xcorp funds into buyer funds serviced by buyer instead of sub and designed a plan to mislead or induce investors to invest in buyer funds to the exclusion of xcorp funds taxpayer complained that the effect of buyer 2’s conduct was that the revenues flowing to sub for the provision of administrative and custodial services to mutual funds would not remain as they were rather the revenues would be dramatically reduced as assets were siphoned into mutual funds sponsored and administered by buyer2 taxpayer alleged that if the district_court failed to intervene the defendants’ conduct would cause irreparable injury by depriving taxpayer of its entitlement to the substantial economic benefit associated with owning a business that should be free from competition from xcorp or buyer it also alleged its entitlement to be recommended as the provider of the services in question tam-102647-04 according to the complaint buyer 2’s conduct jeopardized the viability of sub 2’s business and caused collateral consequences to other parts of the business holdings of holding including sub and sub in count one of the complaint taxpayer alleged that the defendants were liable for breach of contract under the terms of the xcorp taxpayer stock purchase agreement additional theories of liability advanced by taxpayer in subsequent counts included tortious interference with contractual relations unfair competition and breach of covenant of fair dealing with respect to the relief requested taxpayer first prayed for injunctive relief as contemplated by the stock purchase agreement requiring buyer to refrain from the allegedly improper conduct in particular taxpayer sought to extend xcorp’s obligations to refrain from competition and to recommend sub through sub as a provider of administrative and custodial services taxpayer also sought compensatory and punitive_damages settlement of litigation the parties subsequently settled the litigation as of date taxpayer buyer and sub signed a settlement agreement which provided that buyer was to make payments to sub with respect to certain covered funds the agreement provided that buyer would seek to act as administrator and servicer for all covered funds in so doing buyer would negotiate in good_faith with the board_of directors of each covered fund to obtain appointment of sub as sub-administrator and sub-servicer the covered funds included all mutual funds sponsored by buyer or its subsidiaries including mutual funds for which buyer was primarily responsible for recommending or selecting advisers and sub- advisers except for administration services that buyer determined to undertake to provide as administrator sub agreed to provide as sub-administrator substantially the same level and quality of administration services to the covered funds as it was currently providing as administrator the term of the settlement agreement ran to date the amount to be paid sub depended upon the category of the covered fund involved covered funds were segregated into the following three categories a money market mutual funds formerly advised by xcorp category funds b non-money funds formerly advised by xcorp category funds and c funds organized by buyer after date when it agreed to acquire xcorp’s brokerage business category funds tam-102647-04 for each category sub was to receive amounts representing a percentage of the average daily net assets plus a fractional part of the administrative fee received by buyer for example from category funds sub was entitled to rr if either buyer or sub was retained by a covered fund to perform administration services and the other was not the retained party was required to pay the other party an ongoing fee to be mutually agreed upon by the parties to make the non-retained party whole if sub was the non-retained party sub would continue receiving the fee otherwise payable as described in the settlement agreement reduced by basis points except for one fund buyer xcorp --------------------fund where the reduction was only basis points buyer also could choose not to utilize the services of sub as a sub-administrator with regard to one or more covered funds in such event provided sub was ready willing and able to provide such services buyer again was required to make sub whole by paying sub the fee otherwise payable as described in the settlement agreement reduced according to the same terms described above in addition to the foregoing terms the settlement agreement also called for general releases from liability for its part taxpayer released buyer from all claims that it had under the stock purchase agreement with respect to administrative services but not custody services in addition taxpayer agreed to file a stipulation of dismissal of the case on date the parties entered into a letter agreement modifying the prior settlement agreement the parties agreed that no later than date buyer would provide the administration services currently provided by sub to the covered funds the parties also agreed that sub would have no obligation to provide administration services to any covered fund after date sub which no longer had to be ready willing and able to render administrative services continued to receive fees based on the terms of the original settlement agreement until a percent or more of the total number of covered funds had been converted to buyer for administration services thereafter sub was entitled to a modified sum through date with respect to the covered funds and certain other funds equal to b percent of the average daily net assets in such funds for year through date sub received the following payments from buyer under the terms of the settlement agreement as modified year amount dollar_figuret2 sub received a total of dollar_figuret from buyer2 for year a portion of the payments received prior to october year was for services rendered due to a lack of records sub was unable to specifically determine how much was received for actual services performed from october year to december year sub received payments pursuant to the settlement totaling dollar_figuret- for which no services were rendered sub2’s claim of dollar_figuret as a purchase_price_adjustment for year is based upon prorating the payments received from october through december over the entire year tam-102647-04 dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez for the above taxable years taxpayer reported the foregoing amounts received by sub as ordinary_income on its consolidated tax returns subsequently taxpayer filed forms 1120x for tax years and informal refund claims for tax years on audit the refund claims are all based on the theoretical applicability of the relation_back_doctrine of 344_us_6 and its progeny law and analysis under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived the supreme court of the united_states has long held that the definition of gross_income sweeps broadly and reflects congress' intent to exert the full measure of its taxing power 309_us_331 congress intended to bring within the definition of income any accession to wealth 348_us_426 504_us_229 515_us_323 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions provided by other sections of the code glenshaw glass co u s pincite however a receipt constituting a refund or return of basis is not generally classed as income within the meaning of sec_61 because it is not an accession to wealth taxpayer argues that the settlement payments should be treated as a non-taxable adjustment to basis in its holding stock under the principle of 344_us_6 because the payments relate back to the purchase of the stock taxpayer points to the fact that the settlement resolved the suit that taxpayer had filed against buyer for breach of xcorp’s covenants under the stock purchase agreement that buyer had expressly assumed ------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- further the settlement provided that sub was to continue to be paid_by buyer albeit on a somewhat reduced scale even if sub furnished no administrative services to the covered funds also as subsequently modified the settlement called for continued payments to sub even though sub was no longer required to render services to the covered funds or even be prepared to render such services taxpayer therefore contends that at most sub should only be required to report as ordinary_income the value of the administrative services that it actually performed for the covered funds while the remainder tam-102647-04 should be treated as reductions to its holding stock basis as a secondary position taxpayer contends that the origin of the claim doctrine set forth in 372_us_39 provides the same result as arrowsmith in this case applicability of arrowsmith in arrowsmith two individual shareholders liquidated their corporation and divided the proceeds equally the shareholders reported the resulting gain as capital_gain four years later a judgment was rendered against the liquidated corporation and one of the shareholders the shareholders each paid one-half of the judgment as transferees of the assets of the old corporation and deducted their payments as ordinary_loss the commissioner determined that the loss claimed by the stockholders was part of the corporate_liquidation and classified the loss as capital the supreme court agreed with the commissioner stating that their liability as transferees was not based on any ordinary business transaction of theirs apart from the liquidation proceeding arrowsmith u s pincite the court considered the judgment as simply the last event in the liquidation begun four years earlier the stockholders in effect were required to return a portion of the assets received in the liquidation the court held that since the original distribution of assets was a capital_transaction the return of assets resulted in a capital_loss the supreme court applied arrowsmith subsequently in 394_us_678 in that case the taxpayer had overcharged customers for natural_gas over a period of several years during this same period the taxpayer was allowed a ½ percent depletion_allowance as a direct offset to income from those same receipts the court determined that the taxpayer was not entitled to deduct the full amount of the overcharge refunded an offset was required by the same percentage as was allowed for depletion in prior years in explaining its decision the court stated the rationale for the arrowsmith rule is easy to see if money was taxed at a special lower rate when received the taxpayer would be accorded an unfair tax windfall if the repayments were generally deductible from receipts taxable at the higher rate applicable to ordinary_income the court in arrowsmith was unwilling to infer that congress intended such a result we cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received skelly oil co u s pincite in the present case there is no windfall to correct taxpayer is not attempting to offset ordinary_income by paying back proceeds previously taxed as capital_gains as in arrowsmith or not taxed at all as in skelly oil co similarly the government is not attempting to tax as ordinary_income proceeds from a capital_transaction the cost_basis will remain intact taxpayer may always recover the basis whenever it sells its stock in holding tam-102647-04 courts generally cite arrowsmith for the principle that two transactions one occurring subsequent to the other and each integrally related should be treated as parts of the same transaction so that the subsequent event should relate back and be given the same effect and treatment as the prior this relation-back doctrine is premised on the idea that the tax consequences should be the same as if the prior and the subsequent transactions had occurred at the same time seagate technology inc v commissioner tcmemo_2000_361 the arrowsmith_doctrine is commonly employed to distinguish between capital and ordinary treatment it is authority for barring taxpayers from receiving a double benefit of enjoying preferential capital_gain treatment on liquidating distributions and thereafter offsetting ordinary_income by the amount refunded the courts have expanded the scope of arrowsmith beyond corporate liquidations to cover a myriad of factual settings not always in the government’s favor the united_states tax_court applied the arrowsmith_doctrine in 24_tc_529 aff’d 242_f2d_938 9th cir to a renegotiation of a prior sale in wener the taxpayers were partners in a partnership and conveyed their partnership interests to other partners receiving a cash down payment and an agreement to receive the remainder of the purchase_price over three installments in the year following the sale due to a pressing need for funds the taxpayers negotiated a settlement of the remaining installment_obligations the taxpayers settled for an immediate cash payment that was less than the amount remaining under the installment_agreement and they treated the difference as an ordinary_loss the court rejected the taxpayer’s argument that the sale and the settlement were two separate transactions p rior to the dates the remainder of the purchase_price was to become due there was a renegotiation adjustment or revamping of the sale itself both as to price and the terms of payment t here was a renegotiation and revision of the unexecuted provisions of the sales contract itself and the substitution of new provisions therefor wener t c pincite courts also use arrowsmith to determine the capital or ordinary character of damages paid_by a party to a sale transaction in settlement of a claim relating to the sale for example in kimbell v united_states 490_f2d_203 5th cir the taxpayer sold his interest in two oil_and_gas leases and reported a long-term_capital_gain it was later discovered that the wells were illegally slanted and production was stopped a bank that held a security_interest in the leases from the buyer threatened to sue the taxpayer subsequently the taxpayer settled the claim based upon fraud and deducted the payment as a sec_162 expense the court concluded that arrowsmith was controlling and characterized the settlement proceeds as an adjustment of the sales_price of the oil_and_gas leases the court in kimbell also relied on the origin of the claim doctrine tam-102647-04 similarly in 65_tc_182 the taxpayer settled an antitrust action in part of the settlement was to compensate the taxpayer for a loss incurred in when it was forced to sell sec_1231 property at an ordinary_loss the court found that arrowsmith required that the settlement proceeds allocable to the earlier loss must be treated in the same manner as if it had been received in the year of the sale the court reasoned since the gain if received in would have resulted in an increase in ordinary_income it is not transformed into capital_gain by a mere delay in receipt the subsequent gain is part and parcel of the original loss_transaction and cannot be segregated for tax purposes the gain in is merely an adjustment of the prior sale price it is not a new and independent sale_or_exchange of sec_1231 property the receipt of the payment in was merely the completion of the prior transaction bresler pincite in 66_tc_283 aff’d on other grounds 558_f2d_128 2d cir a taxpayer sold the stock of a corporation the principal asset of the corporation was a tanker as part of the stock sale the taxpayer entered into an indemnity agreement with the buyer that guaranteed a specified projected level of earnings for the tanker the guarantee was in turn secured_by setting aside a portion of the proceeds from the sale of the stock when the earnings_of the tanker later failed to reach the projected level the taxpayer was called to make good under the guaranty the court citing arrowsmith found that the guarantee payments were so intimately tied to the stock sale that their character must be ascertained by reference to that sale accordingly the guarantee payments were treated as adjustments to the purchase_price of the stock in freedom newspapers inc v commissioner tcmemo_1977_429 a broker was engaged by a newspaper owner to sell a group of newspaper properties the broker offered to sell four of the properties to the taxpayer while the taxpayer was willing to buy three of the properties it was reluctant to purchase the fourth the jackson county floridan the broker was to receive his commission from the owner only if all four newspapers were sold the taxpayer eventually agreed to buy the four newspapers at the asking price as long as the broker agreed to resell the floridan within year for a stated price if the sale did not occur the broker agreed to pay the taxpayer dollar_figure which sum was placed in escrow during the 1-year period the broker was not successful in selling the paper and subsequently the taxpayer conceded that a portion of the settlement represented lost profits to be reported as ordinary_income although the taxpayer also alleged that a part of the settlement was for loss of goodwill or going_concern_value of the business the taxpayer failed to produce any evidence to establish the amount of the damages properly allocable to such claim tam-102647-04 paid the dollar_figure the court found that even though the taxpayer had contracted with two different parties the two agreements were nevertheless each part of the original sale transaction under arrowsmith the court concluded that the dollar_figure was an adjustment to the purchase_price and not ordinary_income to the taxpayer in substance the broker agreed to a reduction of his commission on the sale this had the effect of reducing the taxpayer’s cost and hence its basis in the floridan courts in numerous other cases have also applied arrowsmith to payments made to indemnify a party pursuant to the terms of a prior sale transaction see eg 67_tc_570 settlement payment of suit for selling unregistered stock in violation of the securities act of integrally related to the prior sale 21_tc_422 amount_paid by a transferor for a release of claim under a covenant of title in a warranty deed for an encroachment on adjoining property treated as an outgrowth of the sale of the property on which the taxpayer had reported a capital_gain nelson v commissioner tcmemo_1971_327 aff’d per curiam 472_f2d_1224 9th cir characterizing indemnity paid to buyer of stock of a finance company pursuant to a warranty that all of the company’s loans were validly made and that there were no defenses against them the present case however is distinguishable from the line of cases following arrowsmith here taxpayer’s purchase of the holding stock from xcorp and the subsequent settlement payments were not so integrally related that the tax character of such payments should be fixed by reference to the stock purchase transaction unlike arrowsmith at the time of closing there were no inchoate liabilities lurking to denigrate the value of the acquired stock neither does taxpayer claim that the stock was less worth at closing than what was paid unlike wener the settlement cannot be looked upon as an adjustment renegotiation or revision of the terms or effect of taxpayer’s earlier acquisition of the holding stock the stock sale was fully executed and completed as to all parties prior to the time any claim arose the purchase_price for the stock which was fixed and non-contingent was fully paid at closing no aspect of the transaction relating to the consideration for the stock was open or pending when the settlement was reached in contrast to the indemnity cases cited above including federal bulk carriers freedom newspapers estate of shannonhouse and nelson the settlement payments here did not represent indemnity or warranty payments tied to the terms of the prior transaction article viii of the stock purchase agreement provided in section that taxpayer could seek indemnification against xcorp or buyer for any losses_incurred arising from i any inaccuracy in a representation or warranty made by seller or ii any claim arising out of any_action or omission to act occurring prior to the closing date or iii any litigation pending against the company or any company subsidiary on the closing date none of the foregoing clauses obligating xcorp to indemnify taxpayer applied to buyer 2’s alleged misconduct which occurred after closing taxpayer admitted as much in its tam-102647-04 response to an inquiry as to why the dollar_figurem cap on indemnification also contained in section of the stock purchase agreement did not limit the settlement amount instead of exercising any right to seek indemnification which was deemed an inadequate remedy taxpayer sought injunctive and equitable relief to compel the defendants to comply with the affirmative and restrictive covenants included in the stock purchase agreement taxpayer also asserted that the payments at issue were made under the terms of the settlement agreements one dated date and the other modifying the first dated date and not under the indemnification provisions of the stock purchase agreement there is also a fundamental flaw in taxpayer’s theory that connects indemnity for post-sale misconduct of a party other than the seller with taxpayer’s basis in the acquired stock notwithstanding the fact that buyer agreed to uphold the restrictive covenants when it acquired the remaining mutual_fund businesses of xcorp it was never in the position of the seller and did not have any part of the sales_price available to refund to taxpayer evidently xcorp as seller kept all of the sales proceeds also the amounts paid in settlement bore no relationship in amount to the price originally paid_by taxpayer rather the settlement payments were determined yearly and were based upon a percentage of the total cash invested in certain covered mutual funds rather than a modification of the terms of the original sales contract the settlement appears structured to preserve for taxpayer at least part of the benefit of its bargain with xcorp ie the potential to earn taxable ordinary_income the present case does not involve a subsequent transaction that is so integrally related to a previous one such that the two should be considered part and parcel of the same transaction in order to prevent a double tax_benefit as in arrowsmith and skelly oil co neither does this case involve subsequent adjustment or revision of the terms or effect of the original transaction as in wener applying all factors and considerations noted above leads to the conclusion that arrowsmith is not a sound basis for treating the settlement payments as non-taxable return_of_capital expended by taxpayer to acquire the stock of holding applicability of origin-of-the-claim doctrine thus taxpayer’s reliance on section of the stock purchase agreement calling for the parties for tax purposes to treat all payments made pursuant to this article viii as adjustments to the purchase_price is misplaced even if section were relevant however we doubt that a provision characterizing a payment as either ordinary or capital in a contract to which the government was not a party can effectively commit the government to such characterization or override substantive tax law taxpayer’s reliance on the fact of the existence or restrictive noncompete covenants in its original sales contract as a basis for applying arrowsmith is also misplaced for example seagate technology tcmemo_2000_361 demonstrates that subsequent events even if contemplated in the original sales agreement do not necessarily require application of relation- back principles tam-102647-04 while the relation-back doctrine_of arrowsmith is inapplicable under these facts this case is well-suited for analysis under the similar origin-of-the-claim test first articulated in 372_us_39 the court in gilmore held that under the origin-of- the-claim test the legal expenses involved in the taxpayers’ divorce suit though ostensibly to protect business_assets were personal in nature and therefore not deductible the test focuses on the origin and nature of the claim rather than upon the potential consequences to the taxpayer gilmore pincite it looks to the nexus between the origin of the litigation and the basis with which the settlement was reached and not the taxpayer’s subjective motives 539_f2d_929 3rd cir in the years since gilmore courts have applied the origin-of-the-claim test to many fact situations not just in matters relating to the classification and treatment of legal fees see eg 592_f2d_635 2d cir settlement expenses in will_contest based on personal right under will not deductible as business_expenses 526_f2d_135 6th cir valuation costs originated in negotiations to sell stock not deductible kimbell v united_states 490_f2d_203 5th cir cert_denied 419_us_833 payment in satisfaction of liability arising from fraudulent sale of capital_asset not deductible 473_f2d_1217 7th cir amount_paid to landowner to settle nuisance action not deductible as origin of dispute was an attempt to acquire the property 427_f2d_429 7th cir cert_denied 401_us_908 settlement payment in suit based on breach of contract to sell corporation was a nondeductible capital_expenditure one case with a fact pattern similar to taxpayer’s is keller street development co v commissioner tcmemo_1978_350 aff’d 688_f2d_675 9th cir in that case the tax_court refused to relate back a settlement to an original sale transaction indicating that for arrowsmith to apply the settlement payment must be nothing more than an additional portion of the purchase_price paid several years later the court applied the origin-of-the- claim test to treat amounts received in settlement of a shareholders’ derivative suit as ordinary_income stating that the origin-of-the-claim test demands an analysis of the underlying claim arrowsmith notwithstanding in determining the origin and character of the claim courts have employed several criteria as explained by the court in 59_tc_708 t he origin of the claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the background of the litigation and all facts pertaining to the controversy citations omitted tam-102647-04 the court in 72_f3d_938 1st cir was consistent with these principles when it held for the government that a settlement received by the taxpayer under an employment contract was ordinary_income the court stated that the test is not whether the action was one in tort or contract rather the question to be asked is i n lieu of what were the damages awarded id pincite quoting 144_f2d_110 1st cir cert_denied 323_us_779 the basic function of the origin-of-the-claim test is to treat an amount received in satisfaction of a claim as a substitute for the item of loss and tax it in the same manner as if the loss had not occurred the tax classification of settlement amounts is determined by reference to the nature of the claim settled 568_f2d_28 7th cir if a settlement recovery represents damages for lost profits or earnings it is taxable as ordinary_income conversely if it represents a replacement of capital destroyed or injured the money received to the extent it does not exceed the basis is a return_of_capital and not taxable 79_tc_680 aff’d in unpublished opinion 749_f2d_37 9th cir 36_tc_1173 aff’d 311_f2d_210 7th cir cert_denied 373_us_910 48_tc_465 involving a suit for breach of a covenant_not_to_compete applying the origin-of-the-claim test to the facts in our case leads to the conclusion that the settlement proceeds received by sub constitute ordinary_income the mere fact the purchase of the holding stock was first in the chain of events that led to taxpayer’s litigation is not controlling for determining the origin of the claim settled boagni v commissioner t c pincite the affirmative and restrictive covenants at issue were geared to preserving sub 2’s future flow of revenue from contracts to provide administrative services to mutual funds sponsored by xcorp and later acquired by buyer taxpayer filed its suit in equity to protect sub 2’s contractual rights to provide these services which are compensatory in nature the future fees generated by these service contracts would have been taxed as ordinary_income to sub had the fees been received in the ordinary course of business accordingly the settlement payments which are a substitute for such income should be impressed with the same ordinary_income character see taracido v commissioner 72_tc_1014 settlement amount for corporate right to present and future commission income is ordinary_income canal-randolph corp v united_states f 2d pincite yardage fees to be paid whether or not animals passed through taxpayer’s stockyard under terms of settlement are taxed as ordinary_income 320_f2d_929 5th cir termination fees for mortgage servicing contracts are ordinary_income in state fish corporation the restrictive covenant was held to be protective of goodwill which was a capital item payments in satisfaction of such obligations under the covenant were deemed to be capital as well in the present case however both the restrictive covenants and the settlement were aimed at protecting the stream of ordinary_income to be derived by sub in its business unimpeded by xcorp or any successor tam-102647-04 in the suit filed by taxpayer against buyer on date the complaint allegations center on how defendants’ conduct has or will negatively impact sub 2’s anticipated future revenue on which the parties had based the purchase_price of holding stock however the acquisition of the stock itself was not the basis of the lawsuit in the same complaint taxpayer alleged that sub is a provider of high quality custody and administration services to mutual funds and generally the compensation_for these services is a function of the amount of money invested in the funds serviced taxpayer further alleged that a significant part of the value of the business it purchased stemmed from the continuing stream of revenue attributable to the provision of high quality custody and administrative services to mutual funds this caused taxpayer to seek firm contractual protection from xcorp in the stock purchase agreement_against diminution in value of the revenue flowing to sub through the continued provision of custodial and administrative services the complaint then describes how buyer acted in violation of the various affirmative and restrictive covenants in the stock purchase agreement that they had expressly assumed the complained of conduct including the creation of clones of mutual funds serviced by sub planned mergers of xcorp funds into buyer funds not serviced by sub and inducement of investors to invest in buyer funds to the exclusion of xcorp funds fundamentally impacted sub 2’s future service income --------------------------------------- -------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------- taxpayer further complained that because of the various arrangements put in place by the defendants the revenues flowing to sub for the provision of custodial and administrative services are not going to remain as they were the references in the complaint to sub 2’s revenue stream run to the heart of the matter at issue and were not made to establish the extent of damages to sub 2’s business or its goodwill the complaint did not even attempt to measure such damage the relief sought was primarily injunctive in nature the complaint was filed to force the defendants to act in conformity with the covenants contained in the stock purchase agreement to maintain sub 2’s business relationships with the xcorp mutual funds and preserve its anticipated revenue flow notwithstanding the claim that injunctive relief was said to be the only effective remedy the parties reached a monetary settlement the settlement amounts represent a percentage of the daily net assets in the covered mutual funds in this regard the settlement amounts closely resemble the type of the fees that sub could have earned under the service contracts had buyer adhered to contractual commitments apparently the character and structure of the settlement was designed to compensate taxpayer for loss of ordinary_income caused by affirmative acts of buyer soon after both sales by xcorp were closed and final tam-102647-04 although sub was no longer required to perform any services to be entitled to payments after date under the terms of the modified settlement the payments received in settlement before and after date were effectively in lieu of what fees sub would have earned under its service contracts therefore the settlement payments are taxable as ordinary_income consistent with how taxpayer originally reported the payments on its consolidated_returns caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
